     STEVEN G. KALAR
 1
     Federal Public Defender
 2   ANGELA CHUANG
     Assistant Federal Public Defender
 3   450 Golden Gate Avenue
     San Francisco, CA 94102
 4   Telephone:     415.436.7700
     Facsimile:     415.436.7706
 5
     Angela_chuang@fd.org
 6
     Counsel for Defendant WEISS
 7

 8                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9
                                      SAN FRANCISCO DIVISION
10

11    UNITED STATES OF AMERICA,                            Case No. CR 20-013 CRB
12                    Plaintiff,
13                                                         STIPULATION AND [PROPOSED]
      v.                                                   ORDER FOR MODIFICATION OF
14                                                         PASSPORT SURRENDER
      HOWARD WEISS,                                        CONDITION
15
                      Defendants.
16

17

18          On January 21, 2020, defendant Howard Weiss was released from custody on an unsecured

19 appearance bond. As a condition of release, he is required to surrender his passport to Pretrial Services

20 by January 23, 2020.

21          Mr. Weiss’ passport is expired, but he understands that he still must surrender it. He resides in

22 Vallejo and has limited means to travel back and forth to San Francisco. Making a special trip to

23 surrender his passport by January 23, 2020, would be a great financial burden on him.

24          The parties therefore stipulate that Mr. Weiss’ deadline for surrendering his passport should be

25 extended to allow such surrender to occur on or before his next court date, which is scheduled for

26 February 12, 2020, at 1:30 PM. Pretrial Services has no objection to this modification. All other

27 conditions of release shall remain the same.

28
     STIP & [PROPOSED] ORDER FOR COND. MOD.          1
 1

 2

 3          SO STIPULATED.

 4
                                                        ______            /s/ ________________________
 5 Dated: January 22, 2020                                      CHRISTINA LIU
                                                                Assistant U.S. Attorney
 6

 7                                                      ______            /s/ ________________________
     Dated: January 22, 2020                                    ANGELA CHUANG
 8                                                              Attorney for Howard Weiss
 9
10                                                  ORDER

11          GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that defendant Howard Weiss’

12 deadline for surrendering his passport shall be extended to allow such surrender on or before the next

13 court date of February 12, 2020. All other conditions of release shall remain the same.

14          IT IS SO ORDERED.

15
                                                        _____________________________
16 Date                                                 SALLIE KIM
                                                        United States Magistrate Judge
17

18

19

20

21

22

23

24

25

26

27

28
     STIP & [PROPOSED] ORDER FOR COND. MOD.         2
